PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 15/931,434
Filing Date: 13 May 2020
Appellant(s): RAYTHEON TECHNOLOGIES CORPORATION



__________________
Trent L. Hoffman
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed 8/4/2022.

(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated 3/24/2022 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”
The following ground(s) of rejection are applicable to the appealed claims.
Claims 1-22 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims of U.S. Patent No. 10801348.
Claims 1-8 and 11-22 rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AJA), first paragraph, as failing to comply with the written description requirement.
Claims 1-8 and 11-22 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-ATA), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1-8 and 11-15 are rejected under 35 U.S.C. 103 as being unpatentable over Justak in view of ElLAini (US. 20080197575A 1) claims above, and further in view of Examiners notice.
WITHDRAWN REJECTIONS
The following grounds of rejection are not presented for review on appeal because they have been withdrawn by the examiner.  
Claims 1-8 and 11-22 are rejected under 35 U.S.C. 103 as being unpatentable over Justak (US 7,896,352) in view of Wolfe (US. 20080309019A 1).
(2) Response to Argument
Appellant did not provide any arguments with regard to nonstatutory double patenting rejection.
Reply to arguments in Section VI, subsection A:
Appellants argument under section VI, subsection A of the appeal brief filed on 8/4/2022 is moot in view of withdrawal of rejection by Justak and Wolfe.
Reply to arguments in Section VI, subsection B:
Appellants argument that the examiner did not make a prima facie case of obviousness at least by failing to adequately articulate a rational to support the combination of Justak and El-Aini is not persuasive since El-Aini provides how one skilled in the art can reduce vibration and damage to seal (paragraph 0018 states “damping device 16 is thus positioned within annular cavity 26 of the seal housing 14 to further dissipate any vibrational energy within labyrinth seal 10. By dissipating the excess vibrational energy from seal housing 14, the potential of damaging labyrinth seal 10 is reduced and the clearance between labyrinth teeth 14 and rotating component 12 can be controlled.”).
Appellants argument with regard to different structure and function of El-Aini and Justak is not persuasive since both references are in the same field of endeavor (turbine seals and labyrinth seals) and the reference of El-Aini solves problems of vibration fatigue or provides better labyrinth seals (see paragraph 0004 below of El-Aini). 

    PNG
    media_image2.png
    99
    893
    media_image2.png
    Greyscale

In response to appellants’ argument that the examiner's conclusion of obviousness is based upon improper hindsight reasoning, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper.  See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971). Furthermore the examiner has provided references that belong in the same field of endeavor (turbine sealings and/or labyrinth seals) and also the references of El Aini as a whole provide reasoning to one skilled in the art would to improve the labyrinth seal of Justak.
Appellants argument that the examiner is selectively choosing elements of disclosure of Justak and El-Aini, while ignoring elements of the disclosures teaching a person of ordinary skill in the art not to do what the examiner has done is not persuasive since as stated in the Final rejection of 3/24/2022 Justak teaches all limitation of the claimed invention (in short a seal for a gas turbine engine having a full hoop outer ring, outer beam, inner beam and shoe coupled to the full hoop outer ring by the outer and inner beams, see figure 3 below of Justak) except for a wave spring between two elements or components and this is exactly taught by El-Aini (e.g. see figure 3 of El-Aini).

    PNG
    media_image3.png
    559
    555
    media_image3.png
    Greyscale



    PNG
    media_image4.png
    363
    548
    media_image4.png
    Greyscale

Reply to arguments in Section VI, subsection C:
Appellants’ argument that figures or drawings of the original disclosure show “the full hoop outer ring, the radially outer beam, the radially inner beam, and the shoe are a single piece of material” is not persuasive. No where in the specification it is stated that any figure or drawing show the full hoop outer ring, the radially outer beam, the radially inner beam, and the shoe are a single piece of material.
Appellants has provided annotated figures to provide support for limitation of “the full hoop outer ring, the radially outer beam, the radially inner beam, and the shoe are a single piece of material” is not persuasive since figure 4 does not show this, since not a single cross-hatching matches through the pieces of the full hoop ring, the radially outer beam, the radially inner beam and the shoe. The shoe is shown as a different component than the full hoop outer ring, the radially outer beam and the radially inner beam.
It if furthermore noted that applicant is labeling drawings incorrectly in the appeal brief.  Page 23 of the Brief, the shoe is 310, spring 364, inner beam is 300 and missing numerals from the original disclosed figure or drawings.
Reply to arguments in Section VI, subsection D:
Appellants argument with regard to rejection under 112b is improper is not persuasive since the original disclosure has not provided what is claimed which makes it impossible to understand the limitation (limitation, “the full hoop outer ring, the radially outer beam, the radially inner beam, and the shoe are a single piece of material” not shown in the original disclosure).














For the above reasons, it is believed that the rejections should be sustained.
Respectfully submitted,
/VISHAL A PATEL/Primary Examiner, Art Unit 3675                                                                                                                                                                                                        



Conferees:
/CHRISTINE M MILLS/Supervisory Patent Examiner, Art Unit 3675                                                                                                                                                                                                        
/BRIAN K. GREEN/Primary Examiner, OPQA                                                                                                                                                                                                        
Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.